Citation Nr: 1454117	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for tinea versicolor.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the Veteran was assigned a 10 percent initial evaluation for tinea versicolor effective from March 8, 2010. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records that have been considered by the Board.  Any future consideration of this Veteran's case should take into consideration the existence of all electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an additional examination to ensure that the record includes sufficient medical findings to adequately assess the current nature and severity of the Veteran's service-connected tinea versicolor.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the Veteran was afforded a VA skin examination in September 2010, which was over four years ago.  Since that time, he has challenged the adequacy of the examination.  Specifically, the Veteran has asserted that the VA examiner failed to physically assess the extent and severity of his tinea versicolor with respect to his entire body.  In particular, the Veteran states that the tinea versicolor was present on his chest, back, shoulders, and upper arms at the time of the examination but was not documented.  See October 2010 Notice of Disagreement.  To this extent, VA treatment records also indicate that the Veteran's tinea versicolor may have affected a more extensive area of his body than was initially noted at the VA examination.  See November 2010 VA treatment record.  Therefore, an examination is warranted.

While on remand, updated VA treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014).


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all health care providers, if any, who have provided treatment for his tinea versicolor.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the electronic claims file. All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Obtain and associate with the electronic claims file, all outstanding treatment records from the VA Medical Center in Miami, Florida from March 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, the fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the electronic claims file, provide the Veteran with an appropriate examination to determine the extent and severity of his service-connected tinea versicolor.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims folder must be made available to the examiner.  An explanation of all opinions expressed must consider all pertinent medical and lay evidence, including the Veteran's lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the VA examiner should provide a fully reasoned explanation. 

The VA examiner must comment on the severity of the Veteran's service-connected tinea versicolor.  Please report all signs and symptoms necessary for rating the disorder under the General Rating formula for skin conditions.  In particular, the examiner should state manifestation of the service-connected tinea versicolor affecting the entire body, including but not limited to the chest, back, shoulders, and upper arms.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



